[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER ON DEFENDANT'S MOTION FOR SUPPORT AND MOTION FOR ALIMONY PENDENTE LITE. CT Page 1594
After a full hearing on the defendant's motion for child support and alimony, the parties present and represented by counsel, the court, pursuant to General Statutes sec.46b-83, 45b-82 and 46b-84, finds that, under the facts and circumstances in this case, the following orders to be fair and equitable.
The plaintiff is ordered to pay to the defendant for the support of the two minor children, issue of the marriage, the sum of $540.00 per week as support pendente lite.
The plaintiff shall pay to the defendant alimony pendente lite in the amount of $110.00 per week.
Further, the plaintiff shall bring the mortgages on the marital home current and shall make the monthly payments on said first and second mortgages as they come due. He shall also be responsible for the real estate taxes and the insurance on the marital home as they come due.
The plaintiff shall maintain health insurance for the defendant and the children and shall be responsible for any unreimbursed medical, dental or other health needs of the children.
SPALLONE STATE TRIAL REFEREE